Citation Nr: 0838354	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  07-05 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than November 16, 
2005, for the grant of special monthly pension based on the 
need for aid and attendance.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1950 to 
November 1953.  He died in February 2001.  His widow is the 
appellant.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico, which granted entitlement to 
special monthly pension (SMP) based on the need for aid and 
attendance and assigned an effective date of November 16, 
2005.  


FINDINGS OF FACT

1.  The RO awarded special monthly pension benefits on 
account of being housebound, effective July 31, 2002, the 
date of receipt of the appellant's claim. 

2.  The RO awarded special monthly pension benefits on 
account of aid and attendance, effective November 16, 2005, 
the date entitlement of such benefits arose.  

3.  Prior to November 16, 2005, the evidence of record does 
not show that the appellant was so nearly helpless or blind 
as to need or require the regular aid and attendance of 
another person; rather, the evidence reveals that the 
appellant was capable of attending to the activities of daily 
living and the needs of nature by herself prior to the 
effective date in question.  




CONCLUSION OF LAW

The requirements for an effective date earlier than November 
16, 2005, for allowance of special monthly pension based on 
the need for aid and attendance are not met.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. §§ 3.400, 3.401 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, any such notice 
deficiencies were cured by issuance of post-remand VCAA 
letters in October 2005 and July 2008.  Collectively, the 
VCAA letters notified the appellant of what information and 
evidence is needed to substantiate her claims, as well as 
what information and evidence must be submitted by the 
claimant, and what information and evidence will be obtained 
by VA. Id.  The VCAA letters have clearly advised the 
appellant of the evidence necessary to substantiate her 
claims.

In July 2008, the appellant was provided with notice of the 
types of evidence necessary to establish an effective date.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Despite initial inadequate notice provided to the appellant, 
the Board finds no prejudice to her in proceeding with the 
issuance of a final decision. See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In any event, since the Board 
concludes below that the benefit sought on appeal is not 
granted, any questions as to the appropriate effective date 
to be assigned are rendered moot.

The Board also finds that VA has complied with all evidence 
development provisions of VCAA. The evidence of record 
contains various medical statements and records from the 
appellant's physicians and psychiatrists.  The appellant has 
been afforded two VA examinations with respect to her SMP 
claims.  There is no indication of relevant, outstanding 
records which would support the appellant's claims. 38 
U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

Special Monthly Pension - Aid and Attendance Allowance

The appellant contends that the RO should have assigned an 
earlier effective date for the award of special monthly 
pension based on the need for aid and attendance.  She argues 
that aid and attendance benefits should be effective from as 
early as July 31, 2002 (i.e., the date of her claim and the 
date upon which she was granted entitlement to housebound 
benefits).  She asserts that the medical evidence submitted 
at that time revealed that she was also qualified for aid and 
attendance status.  See Appeal to the Board of Veterans' 
Appeals, VA Form 9, dated February 2007.
As to the specific criteria for special monthly pension (SMP) 
based the need of aid and attendance, the Board notes that a 
person will be considered to be in need of regular aid and 
attendance if the person is a patient in a nursing home, 
helpless or blind, or so nearly helpless or blind as to need 
or require the regular aid and attendance of another person. 
38 U.S.C.A. § 1502(b); 38 C.F.R. § 3.351.  "Blind" is defined 
as being blind or so nearly blind as to have corrected visual 
acuity of 5/200 or less in both eyes, or concentric 
contraction of the visual field to five degrees or less.  
38 C.F.R. § 3.351(c)(1).

Determinations as to need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as an inability of claimant to dress 
or undress or to keep himself or herself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliance which by reason of the 
particular disability cannot be done without aid (not 
including adjustment of appliances that normal persons would 
be unable to adjust without aid); an inability to feed 
himself or herself through loss of coordination of the upper 
extremities or through extreme weakness; an inability to 
attend to wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from the hazards or dangers incident to 
his or her daily environment.  38 C.F.R. § 3.352.

"Bedridden" will be a proper basis for the determination and 
is defined as that condition that, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions that a 
claimant is unable to perform should be considered in 
connection with his or her condition as a whole.  It is only 
necessary that the evidence establishes that the claimant is 
so helpless as to need regular aid and attendance, not that 
there be a constant need.  Id.

Earlier Effective Dates

In evaluating the appellant's claim for an earlier effective 
date for special monthly pension based on the need for aid 
and attendance, the Board notes that the law and regulations 
provide that the effective date of an award of pension, 
compensation, or dependency and indemnity compensation based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of the 
receipt of the claim or the date entitlement arose, whichever 
is later.  (Emphasis added.)  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400.  

Moreover, 38 C.F.R. § 3.401 provides a specific rule 
governing the effective date of an award of aid and 
attendance or housebound benefits.  That regulation specifies 
that the effective date for an award of SMP for aid and 
attendance is limited to the date of receipt of the claim or 
the date entitlement arose, whichever is later.  (Emphasis 
added.)  

Factual Background and Analysis 

The appellant's claim for SMP based upon aid and attendance 
and/or on account of being housebound was received on July 
31, 2002.  Medical evidence submitted along with the July 31, 
2002 claim established entitlement to housebound benefits and 
such benefits were granted in a December 2002 rating 
decision; entitlement to aid and attendance benefits, 
however, was contemporaneously denied.  In a June 2006 rating 
decision, the appellant was granted benefits for aid and 
attendance and assigned an effective date of November 16, 
2005, the date upon which entitlement arose.  The appellant 
has since appealed the assigned effective date.  

By way of medical history, the appellant has been afforded 
not one, but two, VA examinations with respect to 
establishing entitlement to aid and attendance benefits.  VA 
examination in November 2002 found that the appellant did not 
demonstrate the requisite physical limitations and/or other 
criteria delineated in 38 C.F.R. §§ 3.351(b) and 3.352(a) 
needed to establish aid and attendance entitlement.  
Examination revealed that she was not bedridden or 
hospitalized; she was able to read without the use of 
prescriptive lenses; she could feed and bathe herself; and 
she walked unassisted.  The examiner further noted that she 
washed her own clothes, cooked her own food, and was able to 
do other household chores without significant difficulty.  

In June 2004, a second VA examination for aid and attendance 
revealed similar findings.  Namely, the appellant was well-
groomed and clean; despite living alone, she was able to 
dress and feed herself; she had no major visual problems; she 
was deemed capable of managing her own benefit payments; she 
was not hospitalized or confined to a nursing home facility, 
nor was she bedridden.  The examiner ultimately opined that 
she was capable of attending to the activities of daily 
living and needs of nature by herself.  

In October 2003, a VA report for housebound status noted that 
the appellant needed assistance for domestic work; the 
report, however, did not provide any additional details as to 
regularity or permanency of such assistance; nor did it 
identify any of the other criteria required to establish aid 
and attendance benefits under 38 C.F.R. § 3.351(c)(1) or (2).  

The appellant also submitted statements and treatment records 
from physicians and psychiatrists in support of her claim; 
however, these statements speak primarily to the appellant's 
housebound status, and not to the very specific criteria 
necessary to establish aid and attendance benefits (i.e., 
blindness, hospitalization, the inability to feed oneself, 
dress/undress oneself, and/or keep oneself clean, etc.).  For 
example, a July 16, 2002 statement from Dr. Hernandez 
indicated that the appellant was unable to go shopping by 
herself due to her arthritis and chronic lower back pain.  An 
undated psychiatrist's statement reported that the appellant 
was unable to function with same "intensity" as she was 
once capable of due to her chronic back pain.  A 
chiropractor's statement from October 2003 reported a 
presence of cervical pain which was aggravated by work at 
home.  While these statements show that the appellant was 
limited due to her various physical disabilities, they do not 
establish the basic criteria needed for determining aid and 
attendance.  Other medical statements submitted from March 
2003 and April 2003 similarly fail to show that the appellant 
was unable to attend to the activities of daily living and 
needs of nature.   

In October 2005, the Board remanded the case for the purposes 
of providing the appellant with VCAA notification and 
obtaining identified medical evidence.  Such development was 
accomplished, and, in June 2006, the RO granted the 
appellant's claim for aid and attendance allowance, effective 
November 16, 2005.  This effective date was based upon a 
letter received from the appellant's physician, Dr. 
Hernandez, which noted that she required assistance with her 
household chores and that she needed another person to 
perform her basic needs in grooming and daily care.  The 
effective date was thus established from the date of the 
letter (i.e. the date from which entitlement to aid and 
attendance benefits arose).  The appellant contends that she 
is entitled to an earlier effective date than the date upon 
which this evidence was received.  However, the evidence of 
record, as outlined above, simply does not establish 
entitlement to an earlier effective date prior to November 
16, 2005.  

Applicable regulations specify that the effective date for an 
award of SMP for aid and attendance is limited to the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  See 38 C.F.R. § 3.401.  Here, there is no evidence 
prior to the receipt of the November 16, 2005 letter that 
would establish an earlier effective date, let alone an 
effective date that dates back to the July 31, 2002 claim.  
VA aid and attendance examinations in November 2002 and June 
2004 show that the appellant was able to attend to the 
activities of daily living and the needs of nature by 
herself.  Medical records and statements from treating 
physicians and psychiatrists dated in 2002 and 2003 
established the appellant was "housebound" due to her 
various physical disabilities, but such evidence failed to 
establish the criteria needed for aid and attendance 
benefits.  The Board notes that the appellant submitted a 
2005 letter from Dr. Olivio, in which he stated that the 
appellant (a) spends most of her time in bed; (b) has 
difficulty carrying out her daily living activities on her 
own; and (c) need another person to accompany her wherever 
she needs to go outside her home.  However, this letter would 
not afford the appellant an earlier effective date since it 
was dated November 23, 2005, and received by the RO on 
December 15, 2005.  In fact, it is not until Dr. Hernandez's 
November 16, 2005, letter that the evidence clearly shows the 
appellant's inability to tend to her own basic needs.  At no 
time before this date does the evidence show that the 
appellant was a patient in a nursing home, helpless or blind, 
or so nearly helpless or blind as to need or require the 
regular aid and attendance of another person.  See 38 
U.S.C.A. § 1502(b); 38 C.F.R. § 3.351.  

Therefore, based on the evidence of record, there is no basis 
for entitlement to an effective date prior to November 16, 
2005 for the award of benefits based on the need for aid and 
attendance.  The Board concludes that there is no doubt to be 
resolved as the preponderance of the evidence is against the 
claim.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Consequently, the benefit sought on appeal 
is denied.   


ORDER

An effective date prior to November 16, 2005, for the award 
of benefits based upon the need for aid and attendance is 
denied.  



____________________________________________
MICHAEL D. MARTIN 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


